Reasons for allowance


1.	Claims 1-11 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:




The following is an examiner’s statement of reasons for allowance:


Along with remarks dated 11/29/21, the closest prior art JP 2014093677 explains a base station apparatus that receives an SRS transmitted from a wireless communication apparatus, wherein the wireless communication apparatus transmits a data signal to itself based on the reception quality of the SRS. When a carrier frequency used for transmitting the data signal is a first carrier frequency and a second carrier frequency, the scheduling unit determines a MCS to be applied when transmitting The base station apparatus is characterized in that the selection criteria of MCS are different. Wireless reception unit performs processing such as down-conversion from carrier frequency to baseband, A/D (Analog to Digital} conversion, and the like, and inputs it to the received signal separation unit. The reception signal separation unit extracts control information indicating MCS and allocation band used when the terminal device transmits a signal from the reception signal, and inputs the control information to the data signal generation unit.  Baum et al(US 2006/0268976A1) explains a base station can then base the MCS selection Chang et al (US 2010/0035645) explains a base station then determines whether the downlink SINR for the UE is greater than the minimum SINR (SINR.sub.MIN) and less than the maximum SINR (SINR.sub.MAX) . In other words, the base station determines whether the UE is located in the cell middle area of the cell. If so, the base station schedules a downlink to the UE using the downlink channel having the full channel bandwidth using a proper Modulation and Coding Scheme (MCS) at a full transmit power level. More specifically, for an LTE cellular communications network, the base station selects the proper MCS for the UE based on the downlink SINR for the UE. Further, the full transmit power level may be a maximum transmit power of the base station or a predetermined backoff from the maximum transmit power of the base station. The base station schedules the downlink to the UE by allocating one or more sub-carrier frequencies during one or more transmit time intervals (TTIs) for the downlink to the UE. For an LTE cellular communications network, the base station schedules the downlink to the UE by allocating one or more RBs for the downlink to the UE. NPL-Frequency-Aware Rate adaptation and MAC Protocols explains a receiver needs to map an average SNR in each subband to the optimal bitrate for that band.  To do so, the receiver uses an SNR characterization table that lists the minimum SNR required for a particular combination of modulation and coding 

However regarding claims 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  back off a transmission power for the second sub-carrier such that an SINR of the second sub-carrier is lowered to a second SINR threshold corresponding to the second MCS that is smaller than the second SINR, and the transmitting device allocates the first MCS to the first sub-carrier with keeping allocation of the second MCS to the second sub-carrier, wherein a whole frequency range is divided into a first frequency range and a second frequency range by a boundary, the first sub-carrier belonging to the first frequency range and the second sub-carrier belonging to the second frequency range. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478